DETAILED ACTION
Claims 22-41 are pending in the present application. A preliminary amendment was filed 04 January 2022. Claims 1-21 were cancelled, claim 25 was amended, and new claims 26-41 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 January 2022 and 30 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 22, the following limitation is vague” “A method comprising”. It is unclear as to what type of method is being implemented. Also the claim is vague as to a search process. Note support for this feature can be found at paragraphs 0036, 0038, 0046, 0064 and 0089.
Regarding independent claim 23, the following limitation is vague” “A method comprising”. It is unclear as to what type of method is being implemented. Also the claim is vague as to a search process. Note support for this feature can be found at paragraphs 0036, 0038, 0046, 0064 and 0089.
Regarding independent claim 36, the claim is vague as to a search process. Note support for this feature can be found at paragraphs 0036, 0038, 0046, 0064 and 0089.
Claims 24-35 and 37-41 are rejected based on dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 23, 25 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keselman et al. US Patent 10,873,450 B2.

Regarding claim 23, Keselman et al. teaches the following:
A method [note: Figure 3; column 2 lines 15-39, a method generally includes receiving data from a querying device, a request for cryptographic key, includes derived data from a plaintext value, means for truncating plaintext value] comprising: 
determining, by a sever computer, a plurality of shortened plaintext values [note:  Figure 3 (310) receive data derived from plaintext value to be encrypted for commitment to a data store; Figure (320) truncated derived data ]; 
storing, by the sever computer, the plurality of shortened plaintext values in a database; for each shortened plaintext value of the plurality of shortened plaintext values, determining, by the sever computer, a first plurality of hashed values [note: Figure 3 (310) store; column 6 lines 15-50 ]; and 
for each shortened plaintext value of the plurality of shortened plaintext values, storing, by the sever computer, the first plurality of hashed values in association with each shortened plaintext value of the plurality of shortened plaintext values, respectively, in the database [note:  Figure 6 (630) query executor; Figure 7 (730) generated hash; column 7 lines 10-14 stores sensitive data; column 11 lines 48-64 truncated plaintext data may be customized to include a predefined number of characters based on rules for truncating ].

Claim 25: The method of claim 23 further comprising: for each hashed value of the first plurality of hashed values for each shortened plaintext value, determining, by the sever computer, a second plurality of hashed values; for each hashed value of the plurality of hashed values for each shortened plaintext value, storing, by the sever computer, the second plurality of hashed values in association with the respective hashed value of the first plurality of hashed values for each hashed value of the second plurality of hashed values, storing, by the sever computer, the range in the database; and for each range in the database, storing, by the sever computer, a data item in the database [note:  column 10 lines 43-50 hash algorithm may be implemented; column 11 line 48 through column 12 line 14 customization based on rules ].
33. The method of claim 23, wherein the shortened plaintext values are each less than sixteen digits [note:  column 11 line 48 through column 12 line 14 customization based on rules ].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Keselman et al. US Patent 10,873, 450 in view of Liu et al. US Patent Application Publication Number 2018/0268030 A1 and Bhattacharjee et al. US Patent Application Publication Number 2016/0203135 A1.
Although Keselman et al. teach the invention substantially as applied to independent claim 23, they do not explicitly teach dependent claim 24; however Lu et al. and Bhattacharjee et al. teach this feature as follows:

Claim 24: The method of claim 23 further comprising: after storing the plurality of shortened plaintext values, generating, by the sever computer, a plurality of ranges, each range including a lower limit and an upper limit, wherein each range of the plurality of ranges is respectively associated with each shortened plaintext value of the plurality of shortened plaintext values; for each range of the plurality of ranges, expanding, by the sever computer, the lower limit and the upper limit of the range into a plurality of values; for each range of the plurality of ranges, removing, by the sever computer, one or more values of the plurality of values based on a predetermined criteria; for each range of the plurality of ranges, hashing, by the sever computer, the plurality of values that were not removed; for each range of the plurality of ranges, storing, by the sever computer, the hashed plurality of values into the database in association with the associated shortened plaintext value of the plurality of shortened plaintext values, wherein the hashed plurality of values is indexed to the range; and for each range of the plurality of ranges, respectively storing, by the sever computer, each data item of a plurality of data items, wherein a data item is associated with each range [note: Liu et al., Abstract, “determine that the query comprises a range of hash values”;  generating ranges, see paragraph 0018 “range of hash values”; paragraph 0050 executed by a processor; paragraph 0051 machine-readable storage medium ].
	Although Liu et al. teach the invention as cited above including a range of hash values, they are silent to upper and lower bounds. Keselman et al. does describe a starting point in the length of digits (i.e. defining a boundary for digits and/or characters) [see: column 6 lines 37-43]. However, Bhattacharjee et al., further describes a range including upper range lower range [note: paragraph 0033 “Range query function 165 analyzes a range query… retrieves records where some value is between an upper and lower boundary.”, also note paragraph 0040 hash function; paragraph 0031 delete function 155; paragraph 0057 searching data function 150 finds the hash]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized management of data. Bhattacharjee et al. further expands on the features of ranges as disclosed within Liu et al. and Keselman et al.. 

Claim 34: The method of claim 24, wherein the data item is an installment plan [note: Keselman et al., column 11 line 48 through column 12 line 14 customization based on rule; also see Bhattacharjee et al., teach no limit on the type of data implemented, see paragraph 0030 ].
Claim 35: The method of claim 34, wherein the plurality of values are credentials [note: Keselman et al., column 11 line 48 through column 12 line 14 customization based on rules; also see Bhattacharjee et al., teach no limit on the type of data implemented, see paragraph 0030 ].

Claim(s) 22, 26-32, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Patent Application Publication Number 2018/0268030 A1 in view of Bhattacharjee et al. US Patent Application Publication Number 2016/0203135 A1.

Claim 22: A method comprising: generating, by a sever computer, a plurality of ranges, each range including a lower limit and an upper limit; for each range of the plurality of ranges, expanding, by the sever computer, the lower limit and the upper limit of the range into a plurality of values; for each range of the plurality of ranges, removing, by the sever computer, one or more values of the plurality of values based on a predetermined criteria; for each range of the plurality of ranges, hashing, by the sever computer, the plurality of values that were not removed to form a plurality of hashed values; for each range of the plurality of ranges, storing, by the sever computer, the hashed plurality of values into a database, wherein each hashed value is indexed to each range, respectively; and for each range of the plurality of ranges, storing, by the sever computer, a data item of a plurality of data items associated with the range
[note: Liu et al., Figure 1; Abstract, “determine that the query comprises a range of hash values”;  generating ranges, see paragraphs 0017-0018, if a hash value falls within the hash range associated with a particular node,  “range of hash values”; paragraph 0050 executed by a processor; paragraph 0051 machine-readable storage medium ].
	Although Liu et al. teach the invention as cited above including a range of hash values, they are silent to upper and lower bounds. However, Bhattacharjee et al., further describes a range including upper range and lower range [note: paragraph 0033 “Range query function 165 analyzes a range query… retrieves records where some value is between an upper and lower boundary.”, also note paragraph 0040 hash function; paragraph 0031, delete function 155; paragraph 0057 searching data function 150 finds the hash]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management of data and use of hash values and ranges so as to enhance data retrieval and storage. 

Claim 26: The method of claim 22, wherein the one or more values that are removed do not satisfy a modulus 10 test [Bhattacharjee et al., Figure 1 (155) deleting data function]. 
Claim 27: The method of claim 22, wherein the one or more values that are removed do not satisfy Luhn's algorithm  [Bhattacharjee et al., Figure 1 (155) deleting data function]. 
Claim 28: The method of claim 22, wherein the plurality of values are numbers within the lower limit and the upper limit  [Bhattacharjee et al., paragraph 0033, upper and lower boundary]. 

Claim 29: The method of claim 22, wherein the data item is an installment plan [note: Bhattacharjee et al., paragraph 0033, non-limiting types of data may be implemented].
Claim 30: The method of claim 22, wherein the one or more values are each sixteen digits long  [note: Bhattacharjee et al., paragraph 0040, means for defining size or length of digits].
Claim 31: The method of claim 22, wherein the upper limit of the range and the lower limit of the range are each less than 16 digits [Bhattacharjee et al., paragraph 0033, upper and lower boundary; also see paragraph 0040 means for defining range size]. 
Claim 32: The method of claim 22, wherein the one or more values are credentials  [note: Bhattacharjee et al., paragraph 0033, non-limiting types of data may be implemented].

The limitations of claims 36 and 38-41 parallel claims 22, 26-27, 32 and 30; therefore, they are rejected under the same rationale.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Patent Application Publication Number 2018/0268030 A1 in view of Bhattacharjee et al. US Patent Application Publication Number 2016/0203135 A1 and Keselman et al. US Patent 10,873,450 B2.

Liu et al. and Bhattacharjee et al. teach the invention substantially as applied to independent claims 22 and 36, however they do not teach dependent claim 37. However, Keselman et al. teach dependent claim 37 as follows:

Claim 37: The sever computer of claim 36, wherein the operations further comprise: for each hashed value of the plurality of hashed values for each shortened plaintext value, determining a second plurality of hashed values; for each hashed value of the plurality of hashed values for each shortened plaintext value, storing the second plurality of hashed values in association with the respective hashed value of the plurality of hashed values for each hashed value of the second plurality of hashed values, storing the range in the database; and for each range in the database, storing another data item in the database [note: column 10 lines 43-50 hash algorithm may be implemented; column 11 line 48 through column 12 line 14 customization based on rules ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized management of data. Keselman et al. further expands on the features of a shortened plaintext value that would enhance the security of the data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169